Citation Nr: 1542645	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-08 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1989 to January 1996. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Honolulu, Hawaii, which, in relevant part, denied service connection for depression. 

In January 2014, the Veteran presented testimony in a video conference hearing before the undersigned.  

In an August 2014 decision, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for necessary development.  The claim has been returned to the Board for appellate review.  

As noted in the Board's August 2014 decision, the Veteran's claim was rephrased consistent with the Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which states that a veteran, who is a lay person, is not competent to diagnose a specific psychiatric disability.  VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has been diagnosed with an acquired psychiatric disability, PTSD, which is related to in-service military sexual trauma (MST) that has been corroborated by credible supporting evidence.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

If a PTSD claim is based on in-service personal assault, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident and evidence of behavior changes following the claimed assault may constitute credible evidence of the claimed stressor.  38 C.F.R. § 3.304(f)(5) (2015).  Examples of such behavior change include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

Analysis

The Veteran has alleged that she was the victim of MST on two occasions in service.  The Veteran has relayed accounts of the alleged incidents with varying degrees of specificity in statements to VA, testimony before the undersigned and treatment records.  See December 2010 stressor statement, January 2009 VA psychiatric consult record, January 2014 hearing testimony.  The Veteran has reported that she was raped in service in January 1989 upon completion of boot camp in Orlando and again in June 1991 at during a night out with her enlisted supervisor at Coronado Naval Air Base in San Diego.

The Veteran's service treatment records do not document any complaints, findings, or treatment of PTSD or any acquired psychiatric disorder, nor do they contain any reference to the Veteran's alleged in-service MST.  There is also no clear evidence of behavior changes following either of the claimed MST in her personnel records.  

In August 2014, the Board remanded this matter for examination in order to fulfill VA's duty to assist, noting that the Veteran had not been afforded an examination to determine the etiology of any current psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4) (2015).  Also, the Board emphasized that under 38 C.F.R. § 3.304(f), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under § 3.304(f) (5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  

Such a VA examination was accomplished via V-Tel in October 2014.  The examiner reportedly reviewed the Veteran's record and examined the Veteran for 45 minutes.  The examiner noted that the Veteran reported that she was sexually assaulted and raped in a hotel room shortly before she entered military service.  She denied legal, disciplinary, behavior or substance problems in service.  

As to reported stressors reported, the examination report reflects two.  Stressor 1 was a sexual assault in a hotel room noted in the report as occurring prior to service.  Stressor 2 reportedly occurred in the Navy when she went out for a drink with a friend.  She became dizzy after one drink and now believes she was drugged.  She awoke the next morning in this person's house and he denied that anything happened though the Veteran later learned that he was telling people that he was intimate with her and she believes that she was raped.  She cannot recall the incident.  

The examiner noted that the Veteran's only current psychiatric diagnosis was PTSD and that this was due to the stressor of the sexual assault reported as occurring prior to service.  

In finding that PTSD was not due to service, the examiner stated as follows:  

The veteran reported to the examiner that she cannot recall the military stressor because she believes she was drugged and then sexually assaulted and raped which she was unconscious. She believes this to be the case because the individual who had taken her home was telling other people he was intimate with the veteran after telling the veteran that they were not sexually intimate.
This is contrasted by the veteran's written statement in support of her PTSD claim where she describes the assault and rape in detail. The veteran was unsure why her statement was detailed insisting at the time of the exam that she cannot recall the event.
While it is entirely possible that the veteran was indeed assaulted and raped in the military, the examiner has no way of determining this given the unresolved fact that her written statement documents a rape and her comments during the exam contend that a rape occurred but she was unconscious and cannot remember it.
The veteran does recall being raped prior to military service and she meets criteria for PTSD. Re-experiencing symptoms are related to the rape prior to service. PTSD is at least as likely as not caused by or a result of this rape that occurred prior to service.
The examiner cannot provide a determination as to whether or not the in-service rape occurred or was a contributing factor resulting in PTSD.

Here, the Board notes that the Veteran has in fact reported that the two rapes occurred in service, one occurring when she had just finished boot camp in Orlando in 1989 and another in San Diego in 1991.  She details both accounts in her PTSD stressor statement dated in December 2010.  In this regard, the record is replete with reference to the fact that the second assault in San Diego took place much as she stated in the examination report, with her not recalling the actual incident but being harassed and belittled by the perpetrator, who was above her in rank in her command, following the incident.  She has reported that she drank heavily and asked for a transfer following the incident.  She states that she drank 3 bottles of champagne and took pain pills in or around New Year's Day 1991/1992 on what was essentially a failed suicide gesture.  Her SPRs reflect that she was transferred from Coronado NAS to Moffet Field NAS in March 1992.

As to the assault that the examiner characterizes as having occurred prior to service, the Board notes that the Veteran has reported previously that she was initially assaulted in 1989 in service upon finishing boot camp in Orlando by a fellow service member who she met at a bar while she was out celebrating with her fellow service members.  She had two drinks, got dizzy and went back to this person's room where he attacked her.  In her December 2010 statement, she recalled being raped and beaten and blacking out after being hit in the head.  She woke up following the incident and left hurriedly, not even getting the perpetrator's name.  She did not report the incident out of fear of reprisal from her commanding officer.  Her December 2010 stressor report lists this rape as Stressor 1 and it is reported in considerable detail.

The Board does not know why the Veteran's description of the time of the first assault differed during the October 2014 from the previous written report made by the Veteran.  Specifically, it is unclear why the 1989 rape was noted by the examiner to be prior to service.  It appears as though the examiner is concluding that the 1989 assault occurred prior to service when in fact the Veteran stated it occurred after she completed boot camp in January 1989.  The Veteran's DD form 214 reflects that she was on active duty beginning in January 9, 1989.  Similarly, the Board does not know why the Veteran did not fully discuss both incidents at her hearing before the undersigned.  The lack of consistent reporting has made the matter of stressor verification more difficult to sort out.  Nonetheless, the Board notes that the Veteran has given a detailed description of two sexual assaults in service, one in 1989 during which she was awake and the other during which she was passed out in 1991.  The Board has considered her statements in the record as well as the statements of her husband.  Her husband indicated in a 2010 statement that the Veteran had reported to him during their courtship that she was raped in service.  He also observed that she has had violent reactions to intimacy over the years which he felt were consistent with someone who had been sexually assaulted.  

The Board concludes, following a careful and sympathetic review of the entire record and resolving reasonable doubt in the Veteran's favor, that the alleged in-service MST has been corroborated. Specifically, it concludes that the two sexual assaults occurred in service as described by the Veteran in her written December 2010 statement.  

As the Veteran's in-service stressor has been corroborated by credible supporting evidence, the remaining elements for entitlement to service connection for PTSD are a current diagnosis and a link between the Veteran's current symptoms and the in-service stressor.  The October 2014 examination contains a diagnosis of PTSD due to the first reported rape.  The Board reasonably infers that the examiner's opinion is in fact a favorable opinion with regard to the rape that occurred in 1989 in service.  Again, the Board notes that the Veteran has only described two sexual assaults, both of which occurred in service.  The circumstances described as to the first rape in the October 2014 report persuade the Board that the incident is the one described by the Veteran occurring in 1989.  Given the current diagnosis and favorable opinion rendered, the Board thus concludes that the Veteran has PTSD due to assault in service, and thus due to an in-service stressor.

In reaching its conclusion in this case, the Board acknowledges the Veteran has also been diagnosed with depression in earlier VA treatment records dated from 2008 to 2009.  However, the VA examiner in October 2014 reviewed the record and noted that the only current psychiatric diagnosis was PTSD.  He attributed all of her psychiatric symptoms to this disability.  

In sum, and resolving reasonable doubt in the Veteran's favor, the Veteran has been diagnosed with PTSD, which is related to in-service MST that has been corroborated by credible supporting evidence.  As such, and again resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


ORDER

Service connection for an acquired psychiatric disability, diagnosed as PTSD, is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


